Title: To George Washington from Charles Lee, 7 July 1796
From: Lee, Charles
To: Washington, George


        
          Sir
          Alexandria [Va.] 7th July 1796
        
        After bestowing the best consideration upon the several matters mentioned in your letter of the 6th I had formed an opinion that our minister plenipotentiary at Paris, ought not to be permitted to continue there, any longer than until the arrival of his Successor; and that it was not only expedient but absolutely necessary that he should be immediately recalled and another minister appointed. Upon this subject I concur in Sentiment with the heads of departments as expressed in their letter of the 4th instant.
        As well during the session of the Senate as during its recess,

the President alone has power to remove from Office; and the Senate is not authorised to give, nor he to demand their advice & Consent relative to a removal or dismission from office. Whenever a vacancy occurs during the recess of the senate, whether produced by death, inability resignation, dismission or other just cause, it may be filled by the President until the end of the next session after the appointment.
        If the present minister be recalled, his place may and I think ought to be supplied by a Minister Plenipotentiary.
        I am inclined to the opinion that an Envoy Extraordinary to the French Republic cannot be sent by the President without the advice of the Senate: for without their advice he cannot make a new Office and fill it, though he may alone fill for a limited time an old office become vacant during its recess. Whether such envoyship ought to be considered as a new office or not, would be made a question, and therefore on that account even if the President could send an Envoy Extraordinary without the advice of the Senate, it is expedient that he should not; for his conduct should be as unquestionable as possible. Besides at this time I do not think a necessity exists for such an appointment; and as much good may be reasonably expected from the services of a new minister Plenipotentiary, as from an Envoy Extraordinary.
        My reasons for holding the opinion that the present minister should be recalled are
        1. From his letters in the office of department of State it appears he has neglected or failed to justify or truely represent to the Republic of France, the conduct & motives of his own country relative to the treaty with Great Britain. This was a most important duty of his Station to which, he was fully and pointedly instructed: and though he may have proposed at various times verbal communications on the subject which were slighted, yet knowing as he must or ought to have known the sentiments of that government, and that no verbal communications were in fact received from him but only proposed by him to be made, it became his indispensable duty to present in writing that view of his country’s conduct which he was directed and enabled by our secretary of State to present.
        2. His correspondence with the Executive of the United States has been and is unfrequent, unsatisfactory, reserved & without cordiality or confidence on his part.
        
        I might add other reasons if they were necessary for instance, that he corresponds less confidentially with the Executive of the United States, than with the opposers and libellers of his administration, & that there is too much reason to believe he is furthering the views of a faction in America more than the peace and happiness of the United States &c. &c.
        As to the capture of the Mount Vernon, the answer of Mr Adet was so evasive, as in my mind to confirm the truth of those things that had been heard from other quarters respecting to the designs of france against our trade; and therefore the second letter written by the Secretary of state to him, became proper & necessary. Of itself the capture of that vessel would not be much regarded as declaratory of the disposition of the french nation, but connected with other things, it deserves some attention, and the more so, if the privateer accompanied the ship down the river or laid in wait for her and so soon as they were out of territorial jurisdiction made prize of her.
        No person would be fitter than John Marshall to go to France for supplying the place of our minister but it is scarcely short of absolute certainty that he would not accept any such office. The same may be said of Mr Henry.
        I am a stranger to C. C. Pinkney; If he has fitness & will take the charge, I should prefer him to Mr William Smith, because the latter is a member of Congress and because he is by general reputation disagreable to the french people in America, and rather more than some others who go with him in Politicks—Mr Carroll is too rich, & leads now too retired a life, to be acceptable in any public character, to very many persons.
        After all objections that are to be made, to any individual to fill the vacancy that is contemplated, I feel no hesitation in declaring that some person ought to be appointed to fill the office occupied by our minister at Paris, and I have no doubt that your acquaintance with men in America, will enable you to supply his place with advantage to the community. I have the honor to be sir with the most perfect respect your obed. servant
        
          Charles Lee Attorney General
        
      